Mr. Chief Justice Del Toro
delivered the opinion of the Court.
There, are two motions to be decided in this case. One to amend the record and the other to dismiss the appeal.
By the former it is requested that the record he amended by adding to it a certificate issued by the clerk of the trial court referring to a certain affidavit filed in said conrt, evidencing that a copy of the transcript filed in this Supreme Court for the purposes of the appeal had been served on the attorneys for appellee. This motion must be sustained.
*788By the second motion the dismissal of the appeal is requested on three grounds, to wit, because the transcript of the evidence was filed after the expiration of the time allowed by law, because the transcript does not show that a copy of the same was served on appellee and because the appeal is frivolous.
The first ground is not correct. The period of 30 days expired on October 7, 1934, but as said day was a Sunday, it extended to the 8th when it was validly filed.
Nor the second ground once the record has been corrected by adding the document which was missing, evidencing that notice was given in the manner provided by law. García v. American Railroad Company of Porto Rico, 17 P.R.R. 914.
Nor the third ground, because although it is true that the judgment was rendered against the plaintiff due to a mere error in the name of defendant and that if the latter from the very beginning had called the express attention to this fact the suit would not have continued, the fact remains that the error was committed exclusively by plaintiff and it seems reasonable that he should suffe-r the consequences of his own acts.
If the judgment had been rendered awarding costs without including attorneys fees, in view of the attending circumstances perhaps appellee would be correct, but the court having denied all costs, we do not believe that it can be maintained that the appeal taken is clearly frivolous.
The motion is denied.